Walton, J.
A parcel of land was conveyed " reserving all the standing wood upon the lot, together with the right to enter and remove the same at any time within three years.” The question is whether the reservation included trees suitable for timber, or was limited to such as were fit only for fuel. We think if included both kinds. The words used are "all the standing wood upon the lot.” Not part of it; not such as is fit only for fuel; but all of it. We think such a reservation must be held to include trees suitable for timber as well as trees suitable only for fuel. True, the word "wood” is often used to designate fuel. But when so used it means fuel wholly, or, at least, partially, prepared for the fire. The term " standing wood” cannot be so used. It can apply only to trees. And when there is nothing in the context, or in any other part of the deed, to indicate that it is used in a more limited sense, we think it must be held to include all the trees — trees suitable for timber as well as those fit only for fire-wood. And parol evidence is not admissible to show that the words were used in a more limited sense.

Plaintiff nonsuit.

Appleton, C. J., Barbowb, Virgin, Libbey and Sysiqnds, JJ., concurred.